ALLOWABILITY NOTICE

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bove et al. (US 4001543) discloses, apparatus which may be mounted upon a lay barge to weld an end of a pipe spool to an end of a pipeline used under water, includes a stand fixed to the pipeline to support and secure its outer end, a pipe spool support which may hold a spool in coaxial relationship with the pipeline and with one end abutting the outer end of the pipeline, a laser positioned to direct a beam of coherent radiation along the axis of the pipeline, a reflection system including a mirror mounted for movement through an arc of 360.degree.  in the path of the laser beam to reflect that beam radially on the abutting ends of the pipeline and pipe spool, and a laser energy source for generating a beam of sufficient intensity to weld together the abutting ends of the pipeline and the pipe spool.
Matsutani et al. (US 4935029 A) discloses, in a surgical needle, marks of welding are left as they are on a welded portion between needle and pipe members so that the welded portion has a surface distinguishable from peripheral surfaces of the respective needle and pipe members.  The welded portion may be composed of a plurality of peripherally spaced welded parts.  In a manufacturing method of the surgical needle, a beam energy is applied from a beam energy emitting arrangement, toward an abutting line between the needle and pipe members, from a direction substantially perpendicular to the needle and pipe members, thereby welding them to each other.
Carstens et al. (US 4429211 A) discloses, a laser pipe welding system for welding 360.degree. around a pipe includes a pair of focusing heads each welding half the pipe 
Schenk et al. (US 20170368586 A1) discloses, an apparatus and a method for producing strip wound tube products are disclosed.  The apparatus includes a winding machine for winding a strip to a strip wound tube and a finishing machine for cutting off pieces of desired length from the strip wound tube and for connecting strip layers in the end sections of the strip wound tube product by way of an joining operation, the finishing machine having a mobile operating head and/or a force decoupling unit.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Michael Horvarth on 10/22/2021 and 10/27/2021. The application has been amended as follows:
In claim 13: In line 18 and line 38, after “with the second hypotube,”, delete “joining” and replace with “laser welding”.
In claim 14: In lines 1 and 2, after “13, wherein”, delete “joining the first hypotube to the second hypotube includes laser welding the first hypotube to the second hypotube,”.
In claim 17: In line 2, after “prior to”, delete “joining” and replace with “the laser 
In claim 19:  In line 2, after “a”, delete “MP35N®”, and replace with “nickel-cobalt-based alloy”.
In claim 20: In line 1, after “13, wherein”, delete “joining” and replace with “the laser welding”.
In claim 22: In lines 1 and 2, after “13, wherein”, delete “joining the third hypotube to the second hypotube includes laser welding the third hypotube to the second hypotube,”.
In claim 26: In line 1, after “13, wherein”, delete “joining” and replace with “the laser welding”.
In claim 35: In line 2, after “a”, delete “MP35N®”, and replace with “nickel-cobalt-based alloy”.
In claim 38: In line 8, after “a”, delete “MP35N®”, and replace with “nickel-cobalt-based alloy”.
Restriction/Election
Claims 13-15, 17-20, 22-28, 30-41 are allowable. The restriction requirement between inventions (claims 13-15, 17-20, 22-28, 30-38) as set forth in the Office actions mailed on 05/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/06/2020 is withdrawn. Claims 27-28, 30-38 are no longer withdrawn from further consideration because claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Reasons for Allowance
Allowance of claims 13-15, 17-20, 22-28, 30-41 is indicated because the prior art of record (Euteneuer in view of Sherwyn) do not disclose/suggest the combination of “aligning a first hypotube to a second hypotube with an alignment wire through a first lumen of the first hypotube, and a second lumen of the second hypotube, and aligning the second hypotube to a third hypotube, wherein the first hypotube made of a material that is different from the second hypotube, and the second hypotube made of a material that is different from the third hypotube, applying a force along the longitudinal axis of the first, second, and third hypotubes to push the first, second, and third hypotubes toward and maintain contact against each other, after aligning the first hypotube to the second hypotube, and the second hypotube to the third hypotube, laser welding the first hypotube to the second hypotube at the intersection of the first hypotube and the second hypotube, a combination of the first material and the second material formed a first joint thereof, wherein the first joint including a first joint inner diameter that are similar with an inner diameter of the first hypotube and an inner diameter of the second hypotube, and an outer diameter, and a first joint outer diameter that are similar with an outer diameter of the first hypotube and an outer diameter of the second hypotube, wherein after aligning the second hypotube with the third hypotube, , laser welding the third hypotube to the second hypotube at the intersection of the third hypotube and the second hypotube, a combination of the third material and the second material formed a second joint thereof, wherein the second joint including a second joint inner diameter that are similar with an inner diameter of the third hypotube and an inner diameter of the second hypotube, and an outer diameter, and a second joint outer diameter that are similar with an outer diameter of the third hypotube and an outer diameter of the second hypotube so as forming a side wall of an apparatus with a side wall of each of the first, second, and third hypotubes, the first joint, and the second joint, and forming a passageway of the apparatus with the first lumen of first hyptotube, the second lumen of the second hypotube, a third lumen of the third hypotube, the first joint inner diameter, and the second joint inner diameter” as cited in claims 13, 27 and 37.
The prior art of record (Euteneuer in view of Sherwyn) do not disclose the combination of elements above. Euteneuer discloses, joining first, second, and third hypotubes together, wherein Sherwyn teaches, “aligning a first hypotube to a second hypotube, wherein the first hypotube made of a material that is different from the second hypotube, applying a force along the longitudinal axis of the first, and second to push the first, second hypotubes toward and maintain contact against each other, after aligning the first hypotube to the second hypotube, and the second hypotube to the third hypotube, laser welding the first hypotube to the second hypotube at the intersection of the first hypotube and the second hypotube, a combination of the first material and the second material formed a first joint thereof, wherein the first joint including a first joint inner diameter that are similar with an inner diameter of the first hypotube and an inner diameter of the second hypotube, and an outer diameter, and a first joint outer diameter that are similar with an outer diameter of the first hypotube and an outer diameter of the second 
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Euteneuer), such as “aligning a first hypotube to a second hypotube with an alignment wire through a first lumen of the first hypotube, and a second lumen of the second hypotube, and aligning the second hypotube to a third hypotube, wherein the first hypotube made of a material that is different from the second hypotube, and the second hypotube made of a material that is different from the third hypotube, applying a force along the longitudinal axis of the first, second, and third hypotubes to push the first, second, and third hypotubes toward and maintain contact against each other, after aligning the first hypotube to the second hypotube, and the second hypotube to the third hypotube, laser welding the first hypotube to the second hypotube at the intersection of the first hypotube and the second hypotube, a combination of the first material and the second material formed a first joint thereof, wherein the first joint including a first joint inner diameter that are similar with an inner diameter of the first hypotube and an inner diameter of the second hypotube, and an outer diameter, and a first joint outer diameter that are similar with an outer diameter of the first hypotube and an outer diameter of the second hypotube, wherein after aligning the second hypotube with the third hypotube, , laser welding the third hypotube to the second hypotube at the intersection of the third hypotube and the second hypotube, a combination of the third material and the second material formed a second joint thereof, wherein the second joint including a second joint inner diameter that are similar with an inner diameter of the third hypotube and an inner diameter of the second hypotube, and an outer 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761